Citation Nr: 1549664	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  08-17 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a compensable rating for bilateral otitis externa.

2.  Entitlement to special monthly compensation based on the need for regular aid and attendance or by reason of being housebound.


REPRESENTATION

Appellant represented by:	Thomas P. Higgins, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1945 to March 1947.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Oakland, California Department of Veterans Affairs (VA) Regional Office (RO).  In August 2014, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript is in the record.  The Board remanded the claims for additional development of the record in September 2014.

In an August 2015 rating decision, the RO granted the Veteran's claim for a total rating based on individual unemployability due to service-connected disability, effective May 28, 2015.  Since the Veteran has not disagreed with the effective date of the award, this decision is limited to the issues set forth on the preceding page.

In light of the decision to grant special monthly compensation based on aid and attendance, the claim for special monthly compensation based on being housebound is moot.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's otitis externa is manifested by itching and dryness, but he has not required any treatment for it.

2.  The Veteran has been granted service connection for vertigo, evaluated as 30 percent disabling; status post left elbow ulnar nerve transposition/decompression, evaluated as 100 percent disabling from September 3, 2013, 20 percent disabling from November 1, 2013 and 30 percent disabling from May 28, 2013; left arm biceps tendinopathy and medial epicondylitis, evaluated as 40 percent disabling from November 1, 2013 and 20 percent disabling from May 28, 2015; reduced pronation/supination, evaluated as 20 percent disabling from November 1, 2013 and 10 percent disabling from May 28, 2015; bilateral otitis externa, evaluated as noncompensable; left ulnar scar, evaluated as noncompensable; and left arm biceps tendinopathy and medial epicondylitis, evaluated as noncompensable.  

3.  The Veteran's service-connected disabilities render him unable to care for most of his daily personal needs or to protect himself from the hazards and dangers incident to his daily environment, without the assistance of others.


CONCLUSIONS OF LAW

1.  A compensable rating for bilateral otitis externa is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.31, 4.87, Diagnostic Code 6210 (2015).

2.  The criteria for special monthly compensation based on the need for regular aid and attendance or housebound status are met.  38 U.S.C.A. §§ 1114(l), 5107 (West 2014); 38 C.F.R. §§ 3.350, 3.351, 3.352 (2015).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence dated in July 2009, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  He has received the generic-type notice required in claims for increase.  It is not alleged that notice was less than adequate.

The Veteran's pertinent VA medical records have been secured.  He was afforded adequate VA examinations.  He has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Factual Background, Legal Criteria, and Analysis

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

On VA examination of the ears in January 2012, the Veteran stated he had not had any significant problems with ear infections.  The external ears, tympanic membranes and ear canals were normal on examination.  The diagnosis was otitis externa.  The examiner stated the examination of the ears was completely normal.  

On January 2012 VA examination for aid and attendance, the Veteran stated he was restricted to his home or immediate vicinity and that he required the attendance of a caregiver for the examination.  He stated he had a caregiver who came to his home five days a week for three hours a day.  It was noted he was not bedridden.  The examiner noted the Veteran was able to feed himself, but required the assistance of his caregiver or wife for dressing, undressing, bathing and grooming.  He was able to toilet independently.  The examiner concluded that the Veteran met the criteria for regular assistance of another person in attending to the ordinary activities of daily living.  However, she stated that it was not due to his service-connected disabilities.  She noted the Veteran had multiple nonservice-connected co-morbidities, including morbid obesity, status post total hip replacement, and a bilateral knee condition that affected his ability to ambulate.  (The Board acknowledges the examiner indicated the Veteran was status post cerebrovascular accident, but this is not correct.)  In the examiner's opinion, the Veteran's vertigo, left biceps tendinopathy with medial epicondylitis or otitis externa did not meet the requirements for aid and attendance.  

The Veteran was afforded a VA examination of the ears in November 2013.  On examination, the external ears and canals were normal.  

On VA examination of the elbows in November 2013, the Veteran stated that his left elbow disabilities interfered with almost all his activities of daily living.  He indicated his wife helped him with dressing, bathing, and cutting food.  It was also noted that a health aide came every afternoon to help the Veteran.  

On VA ears examination in May 2015, the Veteran stated he had chronic itching of the ears, but there had been no acute infection or recurrence of the fungal infection.  An examination showed the Veteran had itching of the external ear canals.  The ear canals were abnormal with slight or minimal dryness and minimal redness consistent with very mild otitis externa.  The tympanic membranes were normal.  The diagnosis was chronic otitis externa.

On VA examination of the elbows on May 28, 2015, the Veteran stated his left elbow conditions interfered with almost all activities of daily living.  His wife had to help him with dressing, bathing, and cutting food.  She did the cooking, groceries and house chores.  A home health nurse came every afternoon to help the Veteran.  The examiner indicated the Veteran had difficulty driving, dressing, bathing, cutting food with his left upper extremity, pushing, pulling and lifting.  

A VA aid and attendance examination was conducted on May 28, 2015.  It was noted the Veteran was not permanently bedridden and was able to travel beyond his current domicile.  He indicated he stayed at home except for medical appointments.  The Veteran stated he was not able to stand up due to vertigo and that he gets dizzy if he looked up or down.  He reported he needed help with all activities of daily living.  His wife was his caregiver and a nursing assistant came five days a week for three hours a day to help the Veteran.  The examiner noted that the Veteran's dizziness affected his ability to protect himself from daily hazards.  The examiner also indicated that due to the severe impairment of the left elbow, the Veteran was unable to feed, bathe or toilet himself.  He could dress and undress and was able to self-groom.  

The examiner also listed the Veteran's service-connected disabilities and commented on how each affected his ability to perform activities of daily living.  She stated that due to the left biceps tendinopathy and medial epicondylitis, the Veteran required assistance with dressing, undressing, bathing, toileting, cooking, house chores, lifting, pulling, pushing and driving.  Due to vertigo, he required assistance during exacerbations with driving, walking/transfers, bathing, toileting, dressing, undressing, cooking and all household chores. The examiner stated he had daily flare-ups and that assistance was daily due to the risk of falling.  The Veteran's service-connected reduced pronation/supination resulted in him needing assistance with dressing, undressing, bathing, cooking, household chores, lifting, pulling, pushing and driving.  Due to the status post left elbow ulnar nerve transposition, the Veteran required assistance with dressing, undressing, bathing, cooking, household chores, lifting, pulling and driving.  The service-connected left arm biceps tendinopathy and medial epicondylitis (limitation of extension) resulted in the Veteran needing assistance in dressing, undressing, cooking, household chores, lifting, pulling, pushing and driving. 

	Increased rating 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

This analysis is undertaken with consideration of the possibility that staged ratings may be warranted for different time periods, if warranted by facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

A 10 percent rating is assignable for chronic otitis externa with swelling, dry and scaly or serous discharge, and itching requiring frequent and prolonged treatment.  38 C.F.R. § 4.87, Diagnostic Code 6210.

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The January 2012 and November 2013 VA examinations of the ears found no abnormalities.  During the January 2012 examination, the Veteran acknowledged that he had not had ear infections.  The Board concedes that the May 2015 examination demonstrated dryness and redness of the ears.  There is no indication of any discharge or that the Veteran has required any treatment for otitis externa.

The Veteran is competent to report symptoms he experiences, including itching, and the Board finds him to be credible.  However, his own reports do not satisfy the schedular criteria for a compensable rating for bilateral otitis externa.  Accordingly, the Board concludes, that the preponderance of the evidence is against the claim for an increased rating for bilateral otitis externa.

The Board has considered whether referral of this matter for consideration of an extraschedular rating is warranted, but finds that all symptoms and impairment associated with the Veteran's service-connected bilateral otitis externa are encompassed by the schedular criteria for the rating now assigned.  The Veteran has not alleged any functional impairment that is not encompassed by those criteria.  Therefore, they are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, there is no indication or allegation that the Veteran's bilateral otitis externa has any impact on employability.  There is no indication in the evidence of record that by virtue of this disability the Veteran is rendered incapable of gainful employment.  The record shows the examiner stated following the January 2012 examination of the ears that otitis externa did not prevent the Veteran from securing and maintaining gainful employment, including both physical and sedentary jobs.  

      Special monthly compensation 

Special monthly compensation at the aid and attendance rate is payable when the veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes with visual acuity of 5/200 or less, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as: inability of the claimant to dress or undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers incident to his daily environment.  "Bedridden" will be a proper basis for the determination, and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions that the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a).

The Veteran has not argued, and the evidence does not otherwise establish, that he is blind or that he suffers the loss of use of a hand or foot due to service-connected disability.  His claim, therefore, turns on whether he is bedridden or requires aid and attendance.  It is not disputed that an aide has provided some assistance to the Veteran for several years for several hours a day, five days a week.  Although the examiner stated in January 2012 that the Veteran did meet the criteria for aid and attendance, it was not due solely to his service-connected disabilities.  She observed that he had significant nonservice-connected disabilities that impacted this determination.  

When examined by the VA on May 28, 2015, it was noted that although the Veteran did remain in his home except to attend medical appointments, the examiner observed he was not bedridden and he could travel outside the home.  She stated that his left arm biceps tendinopathy and medial epicondylitis and vertigo interfered with dressing/undressing, bathing, toileting, cooking and household chores.  In addition, his reduced pronation/supination, status post left elbow ulnar nerve transposition/decompression and left arm biceps tendinopathy and medial epicondylitis (limitation of extension) interfered the same activities of daily living, except for toileting.  

Under the circumstances, resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran has met the criteria for aid and attendance.  



ORDER

An increased rating for bilateral otitis externa is denied.

Special monthly compensation based on the need for regular aid and attendance is granted, subject to the governing law and regulations pertaining to the payment of monetary benefits.  




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


